DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (U.S. Patent Publication 2013/0034787).
Regarding claim 1, 9 and 14, Miyata discloses a fuel cell system comprising a cathode section that comprises a compressor connected to an inlet of a cathode flow channel for supplying air, a first shut valve at the inlet of the cathode for blocking air, and a second shut valve at the outlet of the cathode for releasing air exhaust (Paragraphs 0048-0061).  Miyata also discloses that the fuel cell comprises a controller that determines if the fuel cell needs to be scavenged, and if so, it opens the first and second shut valves and runs the compressor to remove hydrogen from the cathode (Paragraphs 0093-0103).  Miyata teaches that the controller determines that scavenging is needed based on a hydrogen concentration in the cathode increasing beyond a desired amount (Paragraphs 0089-0092).

	Miyata teaches every limitation of claims 1, 6, 9 and 14 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (U.S. Patent Publication 2013/0034787).
The teachings of Miyata have been discussed in paragraph 3 above.  
Miyata fails to specifically teach that the scavenging is performed at a cold start up and that the fuel cell is started up when the performance of the fuel cell is determined to be normal.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the scavenging process of Miyata could be used at a cold start of the fuel cell because Miyata teaches that the scavenging is performed to prevent freezing of the fuel cell, which allows for the fuel cell to be run without any issues.
Claims 2-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (U.S. Patent Publication 2013/0034787) in view of Asai (U.S. Patent Publication 2017/0352899).
The teachings of Miyata have been discussed in paragraph 3 above.  Miyata also teaches that scavenge gas distribution ratio of the anode flow channel to the cathode flow channel is controlled by the amount the first and second shut valves are open, as well as a back pressure valve (Paragraph 0110).  Miyata discloses that scavenging time is determined by preliminary testing based on hydrogen concentration in the cathode, and that this is stored in a memory (Paragraphs 0070, 0089-0092, 0112), as recited in claims 2-5 and 10-13 of the present invention.
Miyata fails to disclose that an opening speed of the valves is determined.
Asai discloses a method of controlling the amount of gas flowing through a fuel cell comprising calculating a desired flow rate and pressure of the gas and adjusting an opening speed of the valves to allow for a desired flow rate and pressure of gas (Paragraph 0006), as recited in claims 2-5 and 10-13 of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722